Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants file a terminal disclaimer to overcome the obvious double patent rejections to U.S. Patent No. 11,068,281.  A relevant prior art, Bugbee (US 10,552,639) is directed to disclosing an Adaptive Rendering Application Isolation System (ARAIS) which isolate session with application isolator and dynamically enables an existing application to run in an isolated execution environment and rendered locally by an isolator application having cohesive isolation programming interfaces. It allows separate instances of application are executed in a sandbox in a containerized or virtualized isolated environment to perform code execution. Amrani (US 10,582,000) teaches an isolated execution environment including a number of deployed code being managed as a set with a single process overhead. Although the prior art teaches the code or application deployed in an isolated execution environment, it fall to teach the limitations which relate to “identifying an isolation resource from a plurality of isolation resources reserved in advance of the request; identifying an artifact associated with the application, wherein the artifact comprises code and metadata; and initiating execution of the code for the application and passing context to the code”, when initiating the application as an isolation instance as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454